Citation Nr: 0209539	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
total right knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to August 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran requested a hearing before a 
member of the Board in February 2000.  The veteran withdrew 
his hearing request in April 2000.  There are no other 
outstanding hearing requests of record.


FINDINGS OF FACT

1. The residuals of the veteran's total right knee 
replacement are manifested by pain with prolonged standing 
and walking, crepitation, and reports of weakness; painful 
motion, significant swelling or other symptoms that produce 
severe functional impairment are not found.

2. Functional impairment equivalent to non-union with loose 
motion, ankylosis at any angle, or limitation of range of 
motion has not been demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
total right knee replacement have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5055, 5256, 5261, 5262 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a May 1999 letter and rating decision of the evidence 
needed to substantiate his claim, and was provided an 
opportunity to submit such evidence.  Moreover, in a July 
1999 statement of the case and a supplemental statement of 
the case issued in January 2000, the RO notified the veteran 
of regulations pertinent to increased rating claims, informed 
him of the reasons why his claim has been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports have been received, as have VA 
hospitalization records.  In addition, the veteran was 
afforded two VA examinations for joint disorders.  During VA 
outpatient treatment in July 1999, it was noted that the 
veteran was being treated by a private physician.  However, 
in a March 1999 statement and during his November 1999 
hearing, the veteran reported that he was not undergoing 
treatment for his knee disability, and he asserted that all 
post-operative treatment he had received had been at VA 
medical facilities.  As such, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot.

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been violated.  Accordingly, the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2001).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2001).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. § 4.45 (2001).

In addition to applicable schedular criteria, 38 C.F.R. §§ 
4.40 and 4.45 require VA to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness, to the extent that any such symptoms 
are supported by adequate pathology.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).

The veteran is currently assigned a 30 percent disability 
rating for a total right knee replacement under the 
provisions of 38 C.F.R. § Diagnostic Code 5055 (2001).  The 
veteran contends that his right knee disorder is more 
disabling than currently evaluated, and he has appealed for 
an increased rating evaluation.

Pursuant to the provisions of Diagnostic Code 5055, 
replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  Thereafter, a 60 percent 
evaluation is warranted if there are chronic residuals 
consisting of severely painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability will 
be rated by analogy to Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of leg extension), or 5262 
(impairment of tibia and fibula).  The minimum evaluation 
under Diagnostic Code 5055 is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2001).

By a rating decision dated in August 1945, the RO granted 
service connection for a right knee disorder and assigned a 
10 percent disability rating.  Following a May 1977 claim for 
an increased rating, the veteran was awarded a 20 percent 
rating evaluation.  In September 1996, the veteran again 
asserted that his right knee disability had worsened and he 
filed a claim for an increased disability rating.  The 
veteran underwent a total right knee replacement in October 
1996.  In a November 1996 rating decision the RO increased 
the disability evaluation assigned the veteran's right knee 
disorder to 100 percent from October 3, 1996 and thereafter 
continued at 30 percent effective December 1, 1997.  

In November 1997, the veteran filed a claim for increase.  
The veteran apparently had another right knee surgery in 
November 1997 which consisted of a revision of the knee 
arthroplasty and revision of the polyethylene component of 
the total knee replacement, and in a January 1998 rating 
decision, the RO revised the prior rating decision, extending 
the 100 percent rating to the end of December 1998 and 
thereafter continued at 30 percent from January 1, 1999.  

In February 1998, the veteran underwent another surgical 
procedure following dislocation of the right total knee 
arthroplasty.  In February 1998, the veteran filed what was 
construed as another claim for increase.  In a March 1998 
rating decision, the RO extended the 100 percent rating to 
March 31, 1991 with the 30 percent disability assigned from 
April 1, 1999.  The veteran's 30 percent disability rating 
was continued by a May 1999 rating decision.  The veteran 
disagreed with that rating, and this appeal ensued. 

A November 1998 X-ray showed a hinge-type total knee 
prosthesis with a long stem both femoral and tibial.  While 
restriction of the tibia was seen, no complications were 
noted.   

VA outpatient treatment reports, dated November 1998 to July 
1999, are of record.  During that time, the veteran 
complained of pain, weakness, buckling, and instability in 
his right knee.  He could reportedly walk one block, but was 
unable to climb stairs.  He used a knee brace and a cane for 
stability.  In February 1999, the veteran asserted that he 
had been doing quadriceps exercises without improvement.  In 
April 1999, following the continued use of a knee brace and a 
cane, the veteran reported that he had not fallen due to knee 
instability.  He also stated that he had only slight pain in 
his knee.  While his right knee continued to feel weak and 
buckled, it did not cause him to fall.  Upon examination, the 
veteran was observed to walk briskly and effectively while 
using his knee brace and cane.  His quadriceps power was 
noted as "good +."  No instability was found and his range 
of motion for flexion and extension was 70 to 180 degrees 
with no extensor lag.  The treating physician indicated that 
the veteran was doing "as well as can be hoped" for the 
presence of a weakened quadriceps and in the absence of a 
patella.  

In a March 1999 statement, the veteran asserted that his only 
treatment had been at the VAMC in Cincinnati, Ohio during the 
prior 3 years. 

The veteran was afforded a VA examination for joint disorders 
in April 1999.  He complained of continued pain and "giving 
out" in his right knee and asserted that his knee felt weak 
because of his weakened thigh muscles.  The veteran was 
observed to use a knee brace and cane for stability.  Upon 
examination, right knee range of motion was 0 to 120 degrees 
flexion with no instability.  The examiner observed a one 
inch atrophy of the right thigh muscles when compared to the 
left.  When moving his right knee back and forth, the veteran 
asserted that there was "hardly any discomfort."  The 
examiner concluded that the veteran continued to have 
"giving out" and weakness in his right knee due to the 
atrophy of the thigh muscles.  X-rays revealed that the 
veteran's total knee replacement was in good position with no 
looseness of the components. 

In his June 1999 notice of disagreement, the veteran asserted 
that his condition was "deteriorating rapidly" and that his 
knee pain was moving upwards toward his right hip.  

The veteran was provided with a personal hearing in November 
1999.  At that time, he stated that he was no longer taking 
medication or undergoing physical therapy for his right knee 
disorder.  Instead, he self-medicated with Tylenol.  In 
describing the current condition of his right knee, the 
veteran maintained that he had pain with continued movement 
with weakness and fatigue.  He also asserted that he could go 
up and down stairs if hand rails were present.  He claimed to 
be able to climb one flight of stairs, but was unsure of how 
many more he could go.  In addition, the veteran reported 
that he constantly wore a knee brace and used a cane for 
support and stability.  Prior to using the supports, the 
veteran stated that he fell several times due to instability.  
The veteran also complained of intermittent swelling with 
increased activity and asserted that the swelling interfered 
with the knee brace on occasion.  Finally, the veteran stated 
that he had experienced atrophy of his thigh muscles and 
stress on his hip due to his right knee disability. 

The veteran was afforded a VA examination for joint disorders 
in December 1999.  He complained of having pain with 
increased warmth and edema in his right knee.  He rated his 
pain 7-8/10 on bad days and 2-3/10 on good days having 3-4 
bad days each week.  He stated that his pain flared-up with 
long periods of walking or standing and was alleviated by 
sitting or resting.  The veteran reported that he self-
medicated with Tylenol or aspirin.  Functionally, the veteran 
asserted that he was limited in his ability to walk, climb a 
ladder, or kneel.  He reported that he was only able to walk 
1/4 mile, very slowly, and with associated pain.  Upon 
examination, the veteran was observed to use a knee brace and 
cane for stability.  His right knee revealed palpable and 
audible crepitus with flexion and extension and there was 
grossly evidence boggy effusion about the knee.  His range of 
motion was 0 to 120 degrees flexion with full extension at 
180 degrees.  Manual motor testing in the lower extremities 
showed a 5 grade strength bilaterally, except for quadriceps 
strength on the right which was diminished at 4-.  
Specifically, his right quadriceps was found to have 11/2 
muscle grades less strength than the left.   With respect to 
the right knee stability, the veteran had intact medial and 
lateral collateral ligaments as well as anterior cruciate 
ligament and posterior cruciate ligaments bilaterally.  An X-
ray showed status post right total knee replacement and an 
absent patella.  Otherwise, the X-ray was noted as normal.  
The veteran was diagnosed with a history of osteoarthritis of 
the right knee, status post multiple right total knee 
replacements with revisions and status post right patella 
removal.  Because of the loss of the patella, diminished 
quadriceps strength was found.  In addition, the examiner 
determined that the veteran had ongoing boggy edema, pain, 
and crepitus at the knee.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's total right knee replacement.  The evidence of 
record does not demonstrate that the veteran experiences 
severe painful motion or weakness in the right leg since his 
surgery in February 1998.  While the Board acknowledges that 
the veteran has pain in the right knee with use, and some 
reported restriction of use of the right knee, the 
consideration of these factors with the provisions of 38 
C.F.R. §§ 4.40 and 4.45 does not indicate the degree of 
painful motion, weakness or other symptoms associated with 
the total right knee replacement that would produce severe 
functional impairment warranting the assignment of a 60 
percent rating under Diagnostic Code 5055.  Notably, at his 
April 1999 VA examination the examiner noted range of motion 
from 0 to 120 degrees and hardly any discomfort when moving 
the knee back and forth.  One inch atrophy of the right thigh 
was noted.  At the December 1999 examination, the veteran 
reported that his right knee pain flared-up with prolonged 
walking or standing and was alleviated by resting or sitting.  
In addition, he indicated that he could walk 1/4 mile.  
Examination revealed a full range of motion and intact 
ligaments.  Examination also showed that the veteran's right 
quadriceps was found to be of 4- strength, only 11/2 muscle 
grades less on the right than on the left.  While the Board 
does not suggest to diminish the severity of this complaint, 
it does find that there is no probative evidence to support 
the contention that the veteran's residuals equate to severe 
painful motion or weakness.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2001).  Thus, the criteria for an 
evaluation of 60 percent for knee replacement under 
Diagnostic Code 5055 are not met.

While the preponderance of the evidence is against the claim 
for a 60 percent rating for the right knee disability under 
Diagnostic Code 5055, the veteran may be entitled to an 
intermediate (between 60 percent and 30 percent) rating by 
analogy under Diagnostic Codes 5256 (ankylosis), 5261 
(limitation of extension) or 5262 (non-union with loose 
motion requiring brace).  Favorable ankylosis of either knee 
warrants a 30 percent evaluation.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 and 10 degrees.  A 40 
percent evaluation requires that the knee be fixed in flexion 
at an angle between 10 and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2001).

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
The maximum evaluation under this Diagnostic Code of  30 
percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2001).

In applying the analogous ratings specified by Diagnostic 
Code 5055, while considering the DeLuca criteria, the 30 
percent rating must be understood as a minimum rating to be 
assigned.  It is not indicative of a knee that has no 
symptomatology.  That is, the knee is to be rated by analogy 
to the specified Diagnostic Codes and the DeLuca criteria as 
applicable (0, 10, 20, 30, or more), but the rating assigned 
is not to be less than 30 percent.  This is the reason 
Diagnostic Code 5055 does not specify ratings by analogy to 
Diagnostic Code 5260 as the highest rating there is 30 
percent.  The Board will consider whether a rating higher 
than 30 percent is appropriate on this basis.

In this case, there is no evidence of ankylosis of the right 
knee or of pain, weakness, fatigability, or incoordination of 
this knee that causes functional impairment equivalent to 
fixation of the right knee at a particular angle to support 
the assignment of a rating under Diagnostic Code 5256.  The 
report of the veteran's December 1999 VA examination reveals 
that he has no loss of flexion or extension of the right knee 
which are findings that are insufficient to support the 
assignment of a compensable rating for the right knee 
disability under Diagnostic Code 5261 or Diagnostic Code 
5262.  While the evidence indicates that the veteran has 
right knee pain with use and that he has functional 
impairment in that he is unable to walk more than 1/4 mile, 
kneel, or climb ladders without associated pain, there are no 
findings to support a conclusion that the pain on use 
produces functional impairment equivalent to limitation of 
extension to 30 degrees or more to support the assignment of 
a 40 or 50 percent rating under Diagnostic Code 5261 with 
consideration of the provisions of 38 C.F.R. § 4.40.  The 
report of the veteran's VA examination indicates that the 
veteran appeared to be impaired by his symptoms, and while 
there was pain shown on examination and reports of pain with 
prolonged standing or walking, there was only slightly 
decreased limitation of motion and intact ligaments.  In 
addition, the veteran's right quadriceps weakness was only 
found to be 11/2 less than that found in his left quadriceps.  
These findings do not indicate functional impairment 
analogous to limitation of extension to the right knee to 30 
degrees or more to support the assignment of a 40 or 50 
percent rating under Diagnostic Code 5261 with consideration 
of the provision of 38 C.F.R. § 4.45.  Further, to the extent 
that the Board must consider the veteran's limitation of 
motion in the context of his objectively shown pain, and his 
difficulty with exertional activities such as prolonged 
walking, kneeling, and climbing ladders, the Board finds that 
such symptomatology, at most, nearly approximates a 30 
percent evaluation under the codes that contemplate 
limitation of motion.  Finally, although the examiner 
reported that the residuals of the right knee replacement 
included instability and the veteran is shown to use both a 
cane and a knee brace, the ligaments were shown to be intact 
on examination and subsequent x-rays demonstrated that the 
right knee prosthesis had not become loose.  The evidence is 
insufficient to support a 40 percent rating under Diagnostic 
Code 5262 for non-union of the tibia and fibula with loose 
motion and requiring a brace.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
a total right knee replacement.  Thus, the benefit of the 
doubt rule need not be considered.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096, 2098-2099 (2000), and the appeal is 
denied.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's right knee disability is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the veteran 
has required frequent hospitalizations for his right knee 
disability.  Moreover, there is no evidence that the 
veteran's right knee disability has markedly interfered with 
his employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
total right knee replacement is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

